Citation Nr: 1633387	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA). Regional Office (RO) in Houston, Texas.

The case was previously before the Board in February 2016, at which time the appeal was remanded for additional development.  That development having been completed, the case has returned to the Board. 


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2016). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Because the Board is granting the claims for service connection for bilateral hearing loss and tinnitus, any procedural deficiency is not prejudicial to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Veteran maintains that he has a current bilateral hearing loss disability and that he suffers from tinnitus, both of which are the direct result of noise exposure during active service.  


The Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was as a light weapons infantryman (MOS No. 11B20).  This MOS has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010).  Moreover, in the March 2008 rating decision that forms the basis for this appeal, the RO conceded in-service exposure to traumatic noise.  Also, the Veteran is competent under the law to describe what he experienced while in military service, including specifically exposure to traumatic noise due to weapons fire and the onset of an auditory pathology in the form of ringing in the ears and decreased hearing acuity.  See, e.g., October 2011 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) (reporting the onset of auditory pathology in 1971 following exposure to weapons noise).  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, the Board finds the Veteran's report of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Furthermore, the Veteran submitted an October 2011 examination report from his private audiologist, P.R.W., Au.D., CCC-A, in which Dr. P.R.W. diagnosed bilateral sensorineural hearing loss for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at 4000 Hertz bilaterally.  See 38 C.F.R. § 3.385 (2016) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Dr. P.R.W. is a state licensed audiologist, and the October 2011 examination included both controlled speech discrimination testing using the Maryland CNC word list and puretone threshold testing at all relevant frequencies, in accordance with VA requirements.  See 38 C.F.R. § 4.85(a) (2016) (reflecting that an examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist, and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test).  See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Based on the Veteran's reported history, including his exposure to acoustic trauma in the form of weapons fire and the in-service onset of auditory symptoms, Dr. P.R.W. opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus was caused by or a result of his military service.  See October 2011 Hearing Loss and Tinnitus DBQ.  The Board finds the opinion of his private treating audiologist concerning the etiology of the bilateral hearing loss and tinnitus to be both competent and credible as it is supported by rationale, specifically that the Veteran's exposure to traumatic noise resulted in an in-service auditory pathology that was later diagnosed as bilateral sensorineural hearing loss and tinnitus many years following his discharge.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  And although there is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician or other healthcare provider that has treated the Veteran, such a clinician does have an intimate knowledge of the severity of his condition over a span of time and his reported medical history, which, as noted, the Board has found to be both competent and credible.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  

The Board acknowledges that there are two negative etiological opinions of record in the form of the October 2007 VA examination report and the April 2012 VA examination (with a June 2012 addendum).  However, the Board declines to accept these opinions, as neither opinion adequately addressed the Veteran's lay assertions of traumatic noise exposure and onset of auditory symptomatology, which the Board has found to be competent and credible.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Importantly, while the VA examiners opined that the Veteran's bilateral hearing loss disability was not due to military noise exposure, the examiners failed to identify any alternate etiology for his symptoms, which, as discussed, the Veteran credibly reported arose during his active service.  See id.  Additionally, while the examiners opined that the Veteran's bilateral hearing loss and tinnitus were not due to military noise exposure, both negative opinions were based primarily upon the absence of documented hearing loss upon separation.  See Hensley, 5 Vet. App. at 159 (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  

Accordingly, the VA medical opinions form an inadequate foundation upon which to base a denial of entitlement to service connection for bilateral hearing loss and tinnitus

Rather, the Veteran has been diagnosed during the pendency of the appeal with a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Additionally, he has reported suffering from bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it).  These auditory diagnoses have been attributed by competent medical evidence to his in-service acoustic trauma.  Although there is are VA examination reports and opinions of record that are unfavorable, the Board finds that, at the least, the evidence for and against the claims is in relative equipoise.  


When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


